Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2022

                                     No. 04-21-00487-CV

                                BOZ INVESTMENT I, LLC,
                                       Appellant

                                               v.

                        CAVENDER & HILL PROPERTIES, INC.,
                                    Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI02935
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
        On October 5, 2022, this court issued its opinion and judgment in this appeal. Appellee
timely filed an unopposed motion for extension of time to file motions for rehearing and en banc
reconsideration—until November 22, 2022. See TEX. R. APP. P. 49.9.
       Appellee’s motion is GRANTED. The motions are due on November 22, 2022.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                                    ________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court